    Case 3:17-cv-03128-N Document 20 Filed 10/15/18                 Page 1 of 2 PageID 72


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CYNTHIA SHANION TUCKER,
                                                     Case No. 3:17-cv-03128-N
Plaintiff,
                                                     Honorable Judge David C. Godbey
        v.

ACCOUNT SERVICES COLLECTIONS,
INC.,

Defendant.

                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE CYNTHIA SHANION TUCKER (“Plaintiff”), hereby notifies

the Court that the Plaintiff and Defendant, have settled all claims between them in this matter

and are in the process of completing the final closing documents and filing the dismissal. The

Parties anticipate this process to take no more than 60 days and request that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement. The Parties

propose to file a stipulated dismissal with prejudice with 60 days of submission of this Notice of

Settlement and pray the Court to stay all proceedings until that time.

Respectfully submitted this 15th day of October 2018.



                                                             s/ Nathan C. Volheim
                                                             Nathan C. Volheim, #6302103
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, IL 60148
                                                             (630) 575-8181
                                                             nvolheim@sulaimanlaw.com
                                                             Attorney for Plaintiff




                                                 1
    Case 3:17-cv-03128-N Document 20 Filed 10/15/18                  Page 2 of 2 PageID 73


                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
